DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 17 March 2021 was filed after the mailing date of the final Office action on 11 December 2020.  The submission is in compliance with the provisions of 37 CFR 1.97(d).  Accordingly, the information disclosure statement was considered by the examiner.

Allowable Subject Matter
Claims 1-4, 7-15, and 18-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-4, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays. 
However, the prior art failed to disclose or fairy suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in 

With respect to claim 7, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein the photon counting detector includes a plurality of detection circuitries, each detection circuitry of the plurality of detection circuitries includes: 
a detecting element of the plurality of detecting elements configured to detect X-ray photons; and 
a counting circuitry connected to the detecting element and configured to count the X-ray photons detected by the detecting element. 
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in the photon counting detector, 

wherein the processing circuitry sets a processing time corresponding to an imaging angle in each counting circuitry of a plurality of counting circuitries.

With respect to claims 8 and 9, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein the photon counting detector includes a plurality of detection circuitries, each detection circuitry of the plurality of detection circuitries includes: 
a detecting element of the plurality of detecting elements configured to detect X-ray photons; and 
a counting circuitry connected to the detecting element and configured to count the X-ray photons detected by the detecting element. 
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:

the processing circuitry sets, as the control parameter, a processing time corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in the counting circuitry connected to each detecting element of the plurality of detecting elements at a time of imaging, 
wherein the processing circuitry sets a longer processing time in a counting circuitry that is connected to a detecting element disposed in a first region that is a central portion in a channel6Application No. 16/021,951Reply to Office Action of June 18, 2020 direction in the photon counting detector, as compared to a counting circuitry that is connected to a detecting element disposed in a second region that is an edge portion in the channel direction.

With respect to claims 10-13, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein the photon counting detector includes a plurality of detection circuitries, each detection circuitry of the plurality of detection circuitries includes: 
a detecting element of the plurality of detecting elements configured to detect X-ray photons; and 

However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in the photon counting detector,
the processing circuitry sets, as the control parameter, a processing time corresponding to the position of each detecting element of the plurality of detecting elements in the photon 7Application No. 16/021,951 Reply to Office Action of June 18, 2020counting detector, in the counting circuitry connected to each detecting element of the plurality of detecting elements at a time of imaging, 
wherein the processing circuitry sets a processing time for a current view in a counting circuitry connected to each detecting element of the plurality of detecting elements, on a basis of an X-ray dose that has been incident on each detecting element of the plurality of detecting elements for a past view preceding the current view.

With respect to claim 14, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays; and

However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting elements of the plurality of detecting elements in the photon counting detector,
wherein the processing circuitry corrects the count result so that an X-ray dose and the count result have a linear relationship and reconstructs an image based on the corrected count result.

With respect to claim 15, the prior art disclosed an X-ray CT apparatus comprising: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein the photon counting detector includes a plurality of detection circuitries, each detection circuitry of the plurality of detection circuitries includes: 
a detecting element of the plurality of detecting elements configured to detect X-ray photons; and 
a counting circuitry connected to the detecting element and configured to count the X-ray photons detected by the detecting element.
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:

the processing circuitry sets, as the control parameter, a processing time corresponding to the position of each detecting element of the plurality of detecting elements in the photon 7Application No. 16/021,951 Reply to Office Action of December 11, 2020 counting detector, in the counting circuitry connected to each detecting element of the plurality of detecting elements at a time of imaging, 
wherein the processing circuitry sets a processing time of each counting circuitry of a plurality of counting circuitries to be an integral time in each counting circuitry of the plurality of counting circuitries.

With respect to claims 18-21 and 30, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
 wherein each detecting element of the plurality of detecting elements includes a scintillator and a photo sensor.
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:

wherein the processing circuitry sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at a time of imaging, 
the processing circuitry sets a driving voltage corresponding to a position of each scintillator of a plurality of scintillators in the photon counting detector, in the photo sensor corresponding to each scintillator of the plurality of scintillators at a time of imaging, 
wherein the processing circuitry sets, in the photo sensor corresponding to each scintillator of the plurality of scintillators, a driving voltage that is based on an X-ray dose 8Application No. 16/021,951Reply to Office Action of December 11, 2020incident on each scintillator of the plurality of scintillators.

With respect to claim 22, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein each detecting element of the plurality of detecting elements includes a scintillator and a photo sensor.
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:

wherein9Application No. 16/021,951 Reply to Office Action of December 11, 2020the processing circuitry sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at a time of imaging, 
the processing circuitry sets a driving voltage corresponding to a position of each scintillator of a plurality of scintillators in the photon counting detector, in the photo sensor corresponding to each scintillator of the plurality of scintillators at a time of imaging, 
wherein the processing circuitry sets a driving voltage corresponding to an imaging angle in each photo sensor of a plurality of photo sensors.

With respect to claims 23 and 24, the prior art disclosed an X-ray CT apparatus comprising: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein each detecting element of the plurality of detecting elements includes a scintillator and a photo sensor.
However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:

wherein the processing circuitry sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at a time of imaging, 
the processing circuitry sets a driving voltage corresponding to a position of each 10Application No. 16/021,951 Reply to Office Action of December 11, 2020 scintillator of a plurality of scintillators in the photon counting detector, in the photo sensor corresponding to each scintillator of the plurality of scintillators at a time of imaging, 
wherein the processing circuitry sets a larger driving voltage in a photo sensor of a detecting element disposed in a first region that is a central portion in a channel direction in the photon counting detector, as compared to a photo sensor of a detecting element disposed in a second region that is an edge portion in the channel direction.

With respect to claims 25-28, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays,
wherein each detecting element of the plurality of detecting elements includes a scintillator and a photo sensor. 11Application No. 16/021,951 Reply to Office Action of December 11, 2020

a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in the photon counting detector, 
wherein the processing circuitry sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at a time of imaging, 
the processing circuitry sets a driving voltage corresponding to a position of each scintillator of a plurality of scintillators in the photon counting detector, in the photo sensor corresponding to each scintillator of the plurality of scintillators at a time of imaging, 
wherein the processing circuitry sets a driving voltage for a current view in a photo sensor corresponding to each scintillator of the plurality of scintillators, on a basis of an X-ray dose that has been incident on each scintillator of the plurality of scintillators for a past view preceding the current view.

With respect to claim 29, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays; and

However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in the photon counting detector,
wherein the processing circuitry sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at a time of imaging, 
wherein the processing circuitry corrects the count result so that an X-ray dose and the count result have a linear relationship and reconstructs an image based on the corrected count result.

With respect to claim 31, the prior art disclosed an X-ray CT apparatus that comprises: 
a photon counting detector including a plurality of detecting elements, each detecting element of the plurality of detecting elements is configured to detect X-rays; and 
wherein the photon counting detector includes a plurality of detection circuitries, each detection circuitry of the plurality of detection circuitries includes: 
a detecting element of the plurality of detecting elements configured to detect X-ray photons; and 

However, the prior art failed to disclose or fairly suggested that the X-ray CT apparatus further comprises:
a processing circuitry configured to set a control parameter corresponding to a position of each detecting element of the plurality of detecting elements in the photon counting detector,
the processing circuitry: 
sets, as the control parameter, a processing time corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in a counting circuitry connected to each detecting element of the plurality of detecting elements at a time of imaging, and 
sets, as the control parameter, a driving voltage corresponding to the position of each detecting element of the plurality of detecting elements in the photon counting detector, in each detecting element of the plurality of detecting elements at the time of imaging.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
Applicant’s amendments filed 11 March 2021 with respect to claims 3 and 4 have been fully considered.  The objection of claims 3 and 4 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 7 have been fully considered.  The objection of claim 7 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 14 have been fully considered.  The objection of claim 14 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 15 have been fully considered.  The objection of claim 15 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claims 18-21 and 30 have been fully considered.  The objection of claims 18-21 and 30 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 19 have been fully considered.  The objection of claim 19 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 20 have been fully considered.  The objection of claim 20 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claim 22 have been fully considered.  The objections of claim 22 have been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claims 23 and 24 have been fully considered.  The objection of claims 23 and 24 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claims 25-28 have been fully considered.  The objection of claims 25-28 has been withdrawn.
Applicant’s amendments filed 11 March 2021 with respect to claims 3, 4, 7, 15, 18-28, and 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cao et al. (U. S. Patent No. 9,801,595 B2) disclosed an estimation of count-weighted least-squares parameter for a photon-counting detector.
Kappler (U. S. Patent No. 9,075,153 B2) disclosed a method for correcting a drift of a count rate in a quantum-counting detector, an X-ray system comprising a quantum-counting detector and a circuit arrangement for a quantum-counting detector.
Moriyasu (U. S. Patent No. 8,913,711 B2) disclosed an X-ray photon-counting computed-tomography apparatus and a method for correcting scattered radiation.
Herrmann et al. (U. S. Patent No. 8,774,353 B2) disclosed a radiation detector comprising an array of electrodes.
Kraft et al. (U. S. Patent No. 8,513,614 B2) disclosed a method and a circuit arrangement for determining an intensity of ionizing radiation.
Steadman Booker et al. (U. S. Patent No. 8,237,128 B2) disclosed an apparatus, an imaging device, and a method for counting X-ray photons.
Rao et al
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491.  The examiner can normally be reached on Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884


/Allen C. Ho/Primary Examiner, Art Unit 2884